81740: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29133: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81740


Short Caption:PRESCOTT VS. PRESCOTTCourt:Supreme Court


Related Case(s):79386, 79386-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - D489794Classification:Civil Appeal - Family Law - Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael David PrescottJulio Vigoreaux, Jr.


RespondentLovely Lou Prescott
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


09/04/2020Filing FeeFiling Fee due for Appeal. (SC)


09/04/2020Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


09/04/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-32839




10/21/2020Notice/IncomingFiled Notice of Order to Proceed in Forma Pauperis. (SC)20-38550




10/21/2020Order/ProceduralFiled Order Waiving Filing Fee.  (SC)20-38581




10/22/2020Notice/OutgoingIssued Notice Regarding Deadlines. (SC)20-38758




11/19/2020Docketing StatementFiled Proper Person Appellant's Docketing Statement.  (SC)20-42363




12/03/2020Order/ProceduralFiled Order Regarding Pro Bono Counsel.  The clerk of this court shall transmit a copy of this order and the attached case summary to the Legal Aid Center of Southern Nevada for financial eligibility screening.  If appellant and/or respondent qualify and do not object to pro bono counsel, the Legal Aid Center in cooperation with the Pro Bono Committee shall locate volunteer attorneys from the program to represent appellant and/or respondent.  Notice of Appearances due:  60 days.  The deadlines for filing documents in this appeal shall be suspended pending further order of this court.  (SC)20-43850




01/29/2021MotionFiled Motion to Extend Time for Pro Bono Representation for Appellant. (SC)21-02778




01/29/2021MotionFiled Motion to Extend Time for Pro Bono Representation for Respondent. (SC)21-02822




02/03/2021Order/ProceduralFiled Order Granting Motion.  The Legal Aid Center has filed motions for an extension of time to locate volunteer attorneys to represent appellant and respondent.  The motions are granted.  Once an attorney is located, the attorney shall have until March 1, 2021, to file a notice of appearance in this court.  If a volunteer attorney cannot be located, the Legal Aid Center shall so notify this court in writing within the same time period.  (SC)21-03337




03/31/2021Order/ProceduralFiled Order. To date, neither the Legal Aid Center nor any attorney has filed either a response or notice of appearance regarding appellant and/or respondent.  The Legal Aid Center shall have 14 days from the date of this order to file a response informing this court whether or not an attorney can be found to represent appellant and/or respondent.  The briefing schedule in this appeal shall remain suspended pending further order of this court. (SC)21-09317




09/07/2021Order/ProceduralFiled Order to File Document. To date, neither the Legal Aid Center nor any attorney has filed either a response or notice of appearance regarding appellant and/or respondent.  The Legal Aid Center shall have 7 days from the date of this order to file a response informing this court whether or not an attorney can be found to represent appellant and/or respondent. Briefing suspended. (SC)21-25857




09/14/2021Notice/IncomingFiled Notice Regarding Pro Bono Representation. (SC)21-26626




09/17/2021Order/ProceduralFiled Order. On September 14, 2021, the Legal Aid Center filed a notice in this court stating that respondent was found to be income eligible for the pro bono program, however, she was unresponsive to attempts to contact her and the Legal Aid Center has closed its file related to respondent.  Accordingly, respondent shall proceed in this appeal pro se. The Legal Aid Center shall have 7 days from the date of this order to file a response informing this court whether or not an attorney can be found to represent appellant.  Briefing remains suspended. (SC)21-26947




09/24/2021MotionFiled Notice of Determination of Eligibility for Pro Bono Representation and Request for Extension of Time (Barbara E. Buckley - Legal Aid Center of Southern Nevada, Inc.). (SC)21-27699




09/29/2021Notice/IncomingFiled Appellant's Notice of Appearance for Julio Vigoreaux, Jr. (SC)21-27978




09/29/2021Notice/IncomingFiled Appellant's Notice of Withdrawal of Appeal. (SC)21-27979




10/11/2021Order/DispositionalFiled Order/Voluntary Dismissal.  Appellant's motion for a voluntary dismissal of this appeal is granted.  This appeal is dismissed.  fn1[This court takes no action on the Legal Aid Center of Southern Nevada's request for an extension of time to file the Notice of Appearance by Pro Bono Counsel.]Case Closed/No Remittitur Issued.  (SC)21-29133





Combined Case View